Bonds.com Group, Inc.8-K Exhibit 99.2 Bonds.com Provides Fourth Quarter 2009 Results Across Key Business Metrics BOCA RATON, FL(Marketwire - 01/26/10) - Bonds.com Group, Inc. (the "Company") (OTC.BB:BDCG - News), through its subsidiary Bonds.com, Inc., provider of an innovative comprehensive online trading platform providing execution, liquidity and competitive pricing to the fragmented fixed income marketplace, announced yesterday its Fourth Quarter 2009 results across each of its key business metrics. The following data for the fiscal year ended December 31, 2009, for the fiscal quarters ended during 2009 and for new accounts, trades, and the number of bonds traded is unaudited and thus potentially subject to change. FY 2008 vs. FY 2009 Annual Change New Accounts -6 % Trades % Revenue $ $ % Average Revenue per Trade $ $ 31 % Average Size of Trade 51 % Number of Bonds Traded % Q3 2009 vs. Q4 2009 Results Q3 2009 Q4 2009 Quarterly Change New Accounts 61 -71 % Trades -9 % Revenue $ $ -2 % Average Revenue per Trade $ $ 8 % Average Size of Trade 80 % Number of Bonds Traded 63 % Quarterly Comparison (Q4 2008 - Q4 2009) Q4 2008 Q1 2009 Q2 2009 Q3 2009 Q4 2009 Quarterly Compounding
